Exhibit 10.2

Employment Term Sheet

Set forth below is an outline of the management compensation terms by which the
undersigned parties agree to abide.

 

Name:    Steve Borst (the “Executive”). Position:    President, Chief Executive
Officer and Chairman of the Board of Directors for Q Therapeutics, Inc. (the
“Company”). Effective Date:    Executive currently serves as the Company’s Chief
Financial Officer. Beginning September 9, 2015 (the “Effective Date”), Executive
shall begin serving as the Company’s President and Chief Executive Officer and
member of the Company’s Board of Directors. Base Salary:    $270,400. The base
salary shall be reviewed no less frequently than annually. Performance Bonus:   

Mutually agreeable performance-based bonus plan. Target Bonus is 35% of Base
Salary.

 

The Executive shall participate in the Company’s “Executive Bonus Plan” (or any
successor plan), as such plan is implemented on an annual basis as approved by
the Board of Directors, it being understood that the Executive’s actual annual
bonus, if any, shall be determined at the discretion of the Company and the
Board of Directors.

Equity Award and Vesting:   

On the Effective Date, Executive shall be awarded an option grant under the
Company’s 2011 Equity Incentive Compensation Plan as follows:

 

•    400,000 shall vest at the rate of 28% on the one year anniversary of the
grant date and 2% per month thereafter.

 

•    100,000 upon closing an equity and/or debt financing in the cumulative
amount of $10 million on or prior to June 30, 2016.

 

•    100,000 upon first patient dosed in the Company’s Phase 1 clinical trial.

 

Executive shall also be eligible for additional option awards at the discretion
of the Board of Directors.

Employee Benefits:   

Participation in the employee benefit plans made available to senior executives
of the Company generally.

 

25 days of paid vacation each year in addition to Company paid holidays, any
portion of which can be carried over to subsequent years as long as no more than
40 days in total are accrued at any time.

 

1



--------------------------------------------------------------------------------

Employment Term:    The period beginning from the day on which the Executive
begins employment with the Company as CEO(the “Start Date”) and shall continue
through the date on which it is terminated by the Executive or the Company as
provided for in this Employment Term Sheet or any subsequent employment
agreement. The Executive’s obligations hereunder shall survive expiration of the
employment term. Chairman of the Board and Outside Activities:   

Executive shall serve as the Chairman of the Board of Directors. As Chairman,
Executive shall not be considered an independent director nor shall Executive be
entitled to any Board fees or other payments for attending Board meetings other
than reimbursement of expenses.

 

Executive may continue to serve on outside company Boards of Directors as long
as such service does not impede Executive’s ability to carry out his duties
hereunder. Executive may also continue his activities with Upstart Ventures.

Accrued Salary and Bonus:   

On the Effective Date Executive has accrued salary, vacation, and bonus in the
following amounts:

 

Accrued Salary : $400,441.38

 

Vacation Accrual: $31,692.31

 

Special Bonus: Up to $192,400. The Special Bonus will be paid on a pro-rata
basis equivalent to the percentage of back bonuses paid to other employees,
until the Special Bonus is paid in full. Payment of the Special Bonus is
contingent upon the Employer’s closing a financing in an amount of at least $10
million or the paying of bonuses to employees as described above.

 

All accrued but unpaid salary and bonuses shall be paid immediately in full upon
the occurrence of a “Change of Control.”

Severance/Change in Control Benefits:   

In the event that the Executive’s employment is terminated by the Company
without Cause or the Executive resigns employment for Good Reason, subject to
the Executive’s execution and non-revocation of a release in a form satisfactory
to the Company, the Company shall pay the Executive severance in an amount equal
to the Executive’s then current base salary for a period of 18 months (the
“Severance Term”). The Executive will not be entitled to any severance in the
event that the Executive’s employment with the Company is terminated for Cause
or the Executive resigns without Good Reason. Payment dates will be modified to
comply with Section 409A of the Internal Revenue Code as necessary.

 

(1) any unpaid bonus through the date of Executive’s termination that had been
earned but not yet paid for the prior year plus a prorata portion of the
Performance Bonus as set forth above, and (2) provided that Executive properly
elects COBRA continuation coverage, the Company shall pay the COBRA premium for
health care coverage for Executive and his spouse and

 

2



--------------------------------------------------------------------------------

  

covered dependents, as applicable and to the extent eligible (the “COBRA
Benefits”), for the Severance Term immediately following the date of termination
of employment.

 

(b) In the event a Change in Control occurs during the Term and (a) Executive is
not offered continued employment by the acquiring company and in connection
therewith Executive’s employment with the Company is terminated by the Company
without Cause or by Executive for Good Reason, or (b) Executive is offered
continuing employment, but Executive’s employment with the acquiring company is
terminated by the acquiring company without Cause or by Executive for Good
Reason, in either event, within twelve (12) months following such Change in
Control event, then, in addition to any other accrued amounts payable to
Executive through the date of termination of Executive’s employment, (1) the
Executive shall receive a lump-sum severance payment (the “CIC Severance
Payment”) in an amount equal to the sum of (x) 1.5 times the Executive’s annual
base salary as in effect on the date of termination, (y) any unpaid bonus
through the date of Executive’s termination for the prior year that had been
earned but not yet paid plus a prorata portion of the Performance Bonus as set
forth above; and (2) provided that Executive properly elects COBRA continuation
coverage, the COBRA premium for health care coverage for Executive and his
spouse and covered dependents, as applicable and to the extent eligible (the
“CIC COBRA Benefits”), for the Severance Term immediately following the date of
termination of Executive’s employment. Except as set forth above, Executive
shall not be entitled to any CIC Severance Payment or CIC COBRA Benefits in the
event Executive is offered continued employment by the acquiring company
following such Change in Control event with the acquiring company assuming this
Agreement, or entering into an agreement substantially similar to this
Agreement. If Executive is eligible for and entitled to the CIC Severance
Payment or CIC COBRA Benefits, then Executive shall not be eligible for or
entitled to the Severance Payment and COBRA Benefits.

 

(c) Any Severance Payment, CIC Severance Payment, COBRA Benefits, or CIC COBRA
Benefits vesting and/or any other benefits contemplated by this Section are
conditional on Executive signing and returning to the Company a non-revocable
general release of claims providing for a release of all claims relating to
Executive’s employment and/or this letter against the Company or its successors,
its subsidiaries and parent company and its and their respective directors,
officers and stockholders, in a form satisfactory to the Company (the
“Release”); provided that such Release becomes effective and irrevocable no
later than sixty (60) days following Executive’s termination of employment date
or such earlier date required by the Release (such deadline, the “Release
Deadline”) and such payments to be paid in a lump sum shall be paid on the date
of the Release Deadline. If the Release does not become effective by the Release
Deadline, Executive shall forfeit any rights to any Severance Payment, CIC
Severance Payment, COBRA Benefits, CIC COBRA Benefits, vesting and/or any other
benefits.

 

3



--------------------------------------------------------------------------------

  

 

(d) In no event shall Executive be entitled to any benefits in the event of a
termination of Executive’s employment by the Company with Cause or by Executive
without Good Reason, and Executive shall be entitled solely to Executive’s
compensation and other benefits accrued as of the date of Executive’s
termination other than payment of the Performance Bonus as set forth above.

Severance Term:    18 months. Cause:    “Cause” shall mean (i) Executive’s
willful, knowing or grossly negligent failure or refusal to perform Executive’s
duties under this Employment Term Sheet or any subsequent employment agreement;
(ii) Executive’s breach of any fiduciary duty to the Company; (iii) Executive’s
commission of an act which is a fraud or embezzlement against the Company; and,
(iv) the conviction of Executive for, or a plea of guilty or nolo contendere by
Executive to a criminal act which is a felony or a misdemeanor involving an act
of moral turpitude. Good Reason:    “Good Reason” shall mean the occurrence of
any one or more of the following events without Executive’s prior written
consent, subject to the notification and cure provisions below: (i) a material
diminution of Executive’s authority, functions, duties or responsibilities; (ii)
a relocation of Executive’s principal workplace more than 50 miles outside the
workplace Executive had been assigned to work over the prior six (6) month
period; (iii) the Company’s material diminution of Executive’s annual base
salary in effect on the date hereof or as the same may be increased from time to
time; or (iv) a material breach by the Company of this Agreement; provided that
“Good Reason” shall not be deemed to have occurred unless: (1) Executive
provides the Company with written notice that he intends to terminate his
employment for one of the grounds set forth in (i)-(iv) within thirty (30) days
of such ground occurring, (2) if such ground is capable of being cured, the
Company has failed to cure such ground within a period of thirty (30) days from
the date of such written notice, and (3) Executive terminates his employment
within sixty one (61) days from the date that Good Reason first occurs. Change
in Control:    For purposes hereof, Change in Control shall mean (i) any person
(as such term is used in Section 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for this purpose the
Company or its Affiliates or any employee benefit plan of the Company) pursuant
to a transaction or a series of related transactions of which the Board does not
approve; (ii) a merger or consolidation of the Company, whether or not approved
by the Board, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the parent of such

 

4



--------------------------------------------------------------------------------

   corporation) at least 50% of the total voting power represented by the voting
securities of the Company or such surviving entity or parent of such corporation
outstanding immediately after such merger or consolidation; or (iii) the
stockholders of the Company approve an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets. For purposes of
this Employment Term Sheet, “Change in Control” shall be interpreted in a
manner, and limited to the extent necessary, so that it will not cause adverse
tax consequences for either party with respect to Section 409A. Code Section
280G:    In the event that Executive becomes entitled to receive or receives any
payment or benefit under this Employment Term Sheet or under any other plan,
agreement or arrangement with the Company, or any person whose actions result in
a Change in Control or any other person affiliated with the Company or such
person (all such payments and benefits being referred to herein as the “Total
Payments”) and it is determined that any of the Total Payments shall be subject
to any excise tax pursuant to Section 4999 of the Internal Revenue Code of 1986,
as amended, or any similar or successor provision (the “Excise Tax”) then the
Company shall make an additional “gross up” payment to Executive in order to pay
the Excise Tax. Section 409A:   

If any payments or benefits under this Employment Term Sheet or any subsequent
employment agreement that would be considered deferred compensation under
Section 409A , then the following rules shall apply:

 

(i)     Any termination of Executive’s employment triggering payments or
benefits must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before distribution of
such benefits can commence. To the extent that the termination of Executive’s
employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by Executive to
the Company at the time Executive’s employment terminates), any payments or
benefits that constitute non-qualified deferred compensation under Section 409A
shall be delayed until after the date of a subsequent event constituting a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h).

 

(ii)    The above-described payments and benefits shall be paid on, or, in the
case of installments, shall not commence until, the sixtieth (60th) day
following Executive’s termination of employment; provided that if Executive is
deemed at the time of Executive’s separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Employment Term Sheet or any subsequent employment agreement
is required in order to avoid an additional tax under Section 409A(a)(1)(B) of
the Code, such portion of Executive’s benefits shall not be provided to
Executive prior to the earlier of

 

5



--------------------------------------------------------------------------------

  

(a) the first business day following the expiration of the six-month period
measured from the date of Executive’s separation from service, (b) the date of
Executive’s death, or (c) such earlier date that shall avoid the imposition of
the additional tax under Section 409A(a)(1)(B). Upon the expiration of the
applicable six-month period pursuant to Code Section 409A(a)(2)(B)(i), all
payments deferred shall be paid in a lump sum to Executive. It is intended that
each installment of the above-described payments and benefits shall be treated
as a separate “payment” for purposes of Section 409A.

 

(iii)  To the extent that any of the above-described payments or benefits are
deemed to be subject to Section 409A, this Employment Term Sheet or any
subsequent employment agreement shall be interpreted in accordance with Section
409A and Department of Treasury regulations and other interpretive guidance
issued thereunder in order to (a) preserve the intended tax treatment of the
benefits provided with respect to such payments and benefits, and (b) comply
with the requirements of Section 409A. Nothing in this Employment Term Sheet or
any subsequent employment agreement shall be construed as a guarantee by the
Company of any particular tax effect. The Company shall not be liable to
Executive for any tax, penalty, or interest imposed on any amount paid or
payable hereunder by reason of Section 409A, or for reporting in good faith any
payment made under this Employment Term Sheet or any subsequent employment
agreement as an amount includible in gross income under Section 409A. Neither
the Company nor Executive shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.

Confidentiality; Work Product:    Executive shall enter into the Company’s
standard Employee Invention Assignment and Confidentiality Agreement. Governing
Law    This term sheet shall be governed by the laws of Utah, without regard to
principles of conflict of laws.

By signing below, the parties agree that this term sheet will be binding upon
the parties, will take effect on the Effective Date, and will as of such date
supersede any other employment, severance, change of control or related
agreements between the undersigned executive and the Company and its affiliates.

 

Date: September 9, 2015       Q Therapeutics, Inc.       Executive – Steve Borst

 

     

 

By: Peter Grebow       Its: Chair Compensation Committee      

 

6